DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 4-1-22.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 3, item 262 (should be 362?)
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract is one run-one sentence in the form of a claim.
The disclosure is objected to because of the following informalities:
On page 6 line 6, 118 is one the top side of the housing and on page 9 line 6, 119 is on the bottom side of the housing.  Making top and bottom along the X-axis.  On page 12, body 210 has an upper wall 212 and a lower wall 214.  This makes the upper and lower along the Z-axis which is perpendicular to the X-axis.  This is confusing because top is in a different direction than upper.  One set of terms need to be renamed. 
Appropriate correction is required.
Claim Objections
Claims 3, 4 are objected to because of the following informalities:
On lines 3-4 of claim 3, the disclosure “configured to be detachably coupled to the cartridge connector” should be moved at the end of the phrase on line 9.  The space receiving the handle coupling portion is what defines the detachable coupling.
On line 2 of claim 4, the phrase “cartridge connector has two first cantilevers and two second cantilevers” should be replaced with “the at least two first cantilevers is two first cantilevers and the at least one second cantilever is two second cantilevers”.  As currently written, the claim 4 cantilevers are in addition to the claim 1 cantilevers so there are 4 first and 3 second cantilevers which is not supported. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the function providing portion" on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 introduces the function providing portion and claim 9 does not depend from claim 5.  It is noted that claim 9 discloses the terms “at least two first cantilevers” and “at least one second cantilever” while claim 5 depends from claim 4 which introduces the phrases “two first cantilevers” and “two second cantilevers”.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (10,328,587) in view of Denkert et al. (8,096,054).
With regards to claims 1-4, 6, 10, and 11, Griffin et al. disclose the invention including a razor assembly (10) having a razor cartridge (16) having at least one blade having a cutting edge (15) and a blade housing configured to receive the at least one blade (16) such that the at least one blade extends in a first direction corresponding to a width direction of the cartridge (Fig. 1), a cartridge connector coupled to the cartridge (14) such that the cartridge is rotatable with respect to the connector about a rotational axis parallel to the first direction (Fig. 2), the connector having a at least two first cantilevers (Fig. 3B, 29, 31, 22), a razor handle coupled to the connector (12), the cartridge is configured such that when the cartridge rotates with respect to the connector, the at least two first cantilevers contact one side of the cartridge (Fig. 2), when the cartridge is out of a rest position, the at least two first cantilevers are further configured to be elastically deformed in response to contacting the one side of the cartridge to provide a recovering force to the cartridge to restore the cartridge to the rest position (column 3 lines 25-35 and lines 53-67), the handle has a handle body (Fig. 1), handle coupling portion extending from one side of the body and configured to be detachably coupled to the connector (portion of 12 received by 14), and a grip portion extending from another side of the handle body opposite the one side (Fig. 1), the connector has a connector body (Fig. 3B) and a receiving space disposed on one side of the body and configured to receive the handle coupling portion (space inside 14), the at least two first cantilevers extend from the connector body (Fig. 3B), the connector has two first cantilevers (Fig. 3B), the at least two first cantilevers extend forward on the connector body toward the cartridge (all structures are 3-D and extend in all directions), the cartridge has a plurality of pressing protrusions protruding from one side of the blade housing (23), when the cartridge rotates with respect to the connector, the at least two first cantilevers are further configured to be elastically deformed in response to contacting the pressing protrusions and to provide a recovering force to the cartridge to restore the cartridge at a rest position (column 3 lines 25-35 and lines 53-58), and the rotational axis passes through at least a part of the plurality of pressing protrusions (Fig. 2).
However, with regards to claims 1, 3, and 6, Griffin et al. fail to disclose the connector has at least one second cantilever that does not contact the cartridge, the at least one second cantilever extends from the connector body, the at least one second cantilever is further configured to be coupled to one side of the handle coupling portion when the coupling portion is received in the receiving space, and the at least one second cantilever extends forward on the connector body toward the cartridge.
Denkert et al. teach it is known in the art of sleeve connectors (20) to incorporate at least one second cantilever that does not contact the cartridge (26), the at least one second cantilever extends from the connector body (Fig. 3), the at least one second cantilever is further configured to be coupled to one side of the handle coupling portion when the coupling portion is received in the receiving space (Fig. 3), and the at least one second cantilever extends forward on the connector body toward the cartridge (Fig. 3).  Such a modification allows for a latching connection between the connector and the handle.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Griffin et al. with the at least one second cantilever, as taught by Denkert et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
With regards to claim 4, Modified Griffin et al. disclose the first cantilevers be disposed further apart from the handle coupling portion than the second cantilever when the handle coupling portion is received in the space (the second cantilever of Modified Griffin et al. engages the handle coupling portion while the first cantilevers do not contact the handle coupling portion)
However, Modified Griffin et al. fail to disclose a 2nd second cantilever.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have add any reasonable number of second cantilevers including just a second cantilever, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Such a modification adds another securing level to the latch connection.  Therefore, it would have been an obvious matter of design choice to modify the device of Modified Griffin et al. to obtain the invention as specified in claim 4.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Allowable Subject Matter
Claims 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
16 May 2022
/Jason Daniel Prone/Primary Examiner, Art Unit 3724